COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                  Order of Abatement for Additional Briefing

Appellate case name: Sustainable Texas Oyster Resource Management, LLC v.
                     Hannah Reef, Inc., Shrimps R Us, Inc., IVO Slabic and
                     Michael Ivic

Appellate case number: 01-18-00088-CV

Trial court case number: 15-CV-0772

Trial court:           56th District Court of Galveston County

In its reply brief, Sustainable Texas Oyster Resource Management (STORM)
addresses the Supreme Court of Texas’s opinion in Chambers-Liberty Counties
Navigation District v. State of Texas, 575 S.W.3d 339 (Tex. 2019). Because that
opinion issued after they filed their brief, Appellees have not had an opportunity to
address the effect, if any, that the Chambers-Liberty Counties Navigation District
opinion has on this appeal. This Court will benefit from a discussion of the issue.

Rule of Appellate Procedure 38.7 provides that “[a] brief may be amended or
supplemented whenever justice requires, on whatever reasonable terms the court
may prescribe.” TEX. R. APP. P. 38.7. To provide Appellees an opportunity to
respond to STORM’s reply brief, Appellees are requested to file supplemental
briefing addressing the effect, if any, that the supreme court’s opinion in
Chambers-Liberty Counties Navigation District has on this appeal. The
supplemental briefing should be limited to that issue and should not revisit other
previously briefed issues.

Appellees supplemental briefing, if any, shall be filed within 21 days of the date of
this order. STORM will have 14 days to file a response to Appellees’ briefing.
The appeal is abated and will be reinstated when (1) the parties file their
supplemental briefing, or (2) the allotted time to file the briefing has expired,
whichever comes first.

Once reinstated, the appeal will be given priority setting of submission on the
Court’s upcoming submission docket. Whether oral argument will be granted will
be determined at the time the appeal is set for submission.

It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                   Acting individually


Date: December 31, 2019